PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/299,085
Filing Date: 20 Oct 2016
Appellant(s): Sood et al.



__________________
William L. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-9, 11-26 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al., US 2013/0178392, published 07/11/2013 (PTO-892 mailed 10/19/2018), in view of Wilkes et al., US 2013/0137119, published 05/30/2013 

Claims 1, 3-9, 11-17 and 33-41, as recited in the independent Claim 1, are drawn to:

    PNG
    media_image2.png
    245
    1167
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    1166
    media_image3.png
    Greyscale



Claims 18-25, as recited in the independent Claim 18, are drawn to:

    PNG
    media_image4.png
    503
    1174
    media_image4.png
    Greyscale



Claim 26 is drawn to:

    PNG
    media_image5.png
    613
    1179
    media_image5.png
    Greyscale



Sood et al., throughout the publication, and, for example, in Abstract, teach that:

    PNG
    media_image6.png
    82
    590
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    80
    582
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    182
    572
    media_image8.png
    Greyscale
 Emphasis added.


In paragraph [0062], Sood et al. teach the use of mercury, halogen or xenon lamp or an LED for photo-bleaching the tissue sample.  In paragraph [0111], Sood et al. teach preparation of tissue samples:

    PNG
    media_image9.png
    72
    396
    media_image9.png
    Greyscale


Sood et al. teach: 

    PNG
    media_image10.png
    118
    391
    media_image10.png
    Greyscale
 Emphasis added.


It is noted that 500 nm and 30 min of irradiation, which are specific examples within the claimed ranges anticipate the instantly claimed ranges.  See MPEP 2131.03.  “ANTICIPATION OF RANGES.”  Based on the manufacturer’s data listed in Table 2 of the instant disclosure, it is reasonable to expect that the LED, taught by Sood et al., provides the instantly claimed light intensity and the wavelength interval as well. 
Sood et al. do not teach the use of a triplet sensitizer, such as the elected species (f) riboflavin. 

Wilkes et al., throughout the publication, and, for example, in Abstract, teach that:
“Methods for detecting one or more target bacteria in a test sample are provided. It is shown herein that photosensitizers combined with intense light exposure reduce fluorescing background due to non-bacterial particles. This permits detection of subsequently labeled target bacterial cells (e.g., using a fluorescently labeled antibody) against a largely black background. In particular examples, the methods include incubating the test sample in a growth medium that permits growth of bacteria present in the sample, contacting the sample with a photo-sensitizer; exposing the sample to light under conditions sufficient for the photo-sensitizer to photobleach contaminating non-bacterial particulates present in the sample. The bacteria can then be substantially separated from the sample, thereby generating an isolated bacterial sample. The method can also include contacting the isolated bacterial sample with a binding agent specific for the one or more target bacteria, and detecting the one or more target bacteria.”  Emphasis added.


In paragraph [0077], Wilkes et al. teach addition of photo-sensitizing agent and photo-bleaching.  In paragraph [0080], Wilkes et al. teach that:

    PNG
    media_image11.png
    400
    563
    media_image11.png
    Greyscale



With regard to Claims 40 and 41, in paragraph [0086], Wilkes et al. teach the use of "a wavelength interval" of 570 nm to 590 nm, which interval corresponds to an absorption maximum of a triplet sensitizer, phloxine B:

    PNG
    media_image12.png
    281
    552
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    74
    550
    media_image13.png
    Greyscale
 Emphasis added.


With regard to Claims 5, 15, 16, 24 and 35, the Examiner is examining these claims on the assumption that they read on the elected species (f) riboflavin as a triplet sensitizer.  Otherwise, these claims would be deemed withdrawn from consideration.  In paragraph [0084], Wilkes et al. teach the use of riboflavin as a photosensitizer.  Although Wilkes et al. do not explicitly teach a light intensity and wavelength recited in the instant Claims 5, 15, 16, 24 and 35, these characteristics are implied and/or inherent to the use of riboflavin as a photosensitizer, taught by Wilkes et al., because a compound and its properties are inseparable.  See MPEP 2112, III.  In paragraph [0116], Wilkes et al. teach a microscope slide:

    PNG
    media_image14.png
    204
    556
    media_image14.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used riboflavin, as a photo-sensitizing agent, taught by Wilkes et al., instead of a photo-bleaching agent, such as a borate salt, taught by Sood et al., for photo-bleaching the tissue sample.  See MPEP 2144.06. II. “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  

Claims 1, 3-9, 11-26 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., “Characterizing and Diminishing Autofluorescence in Formalin-fixed Paraffin-embedded Human Respiratory Tissue,” J. Histochem. Cytochem., 2014, vol. 62, No 6, pp. 405–423 (PTO-892 mailed 04/08/2019), in view of Wilkes et al., US 2013/0137119, published 05/30/2013 (PTO-892 mailed 10/19/2018), and Sood et al., US 2013/0178392, published 07/11/2013 (PTO-892 mailed 10/19/2018).
The teachings of Sood et al. and Wilkes et al. are discussed above and incorporated herein in its entirety.  
Davis et al., throughout the publication, and, for example, in Summary, teach that tissue autofluorescence frequently hampers visualization of immunofluorescent markers in biological microscopy samples, such as formalin-fixed paraffin-embedded respiratory tissues.  At page 406, the use of nine treatments including four dyes, such as trypan blue, Eriochrome black T, Sudan black B and Chicago (Pontamine) blue, and five quenchers, such as sodium borohydride, tris glycine, ammonium chloride, ammonia ethanol and UV transillumination. 
Davis et al. do not teach the use of a triplet sensitizer, such as the elected species (f) riboflavin. 
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used riboflavin, taught by Wilkes et al., as substituting equivalent of dyes and/or quenchers in the method, taught by combination of Davis et al. and Sood et al., for reducing the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay.  See MPEP 2144.06. II. “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-9, 11-26 and 33-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-30 of U.S. Patent 9,176,032, issued 11/03/2015 (PTO-892 mailed 10/19/2018), prior publication Sood et al., US 2013/0178392, published 07/11/2013 (PTO-892 mailed 10/19/2018), cited in the 103 rejection above; in view of Wilkes et al., US 2013/0137119, published 05/30/2013 (PTO-892 mailed 10/19/2018).
U.S. Patent 9,176,032 claims a method comprising irradiating a microscope sample in the presence of a borate salt to remove residual fluorescence.  For the reasons set forth above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used riboflavin, as a photo-sensitizing agent, taught by Wilkes et al., instead of another photo-bleaching agent, such as a borate salt, taught by Sood et al.  See MPEP 2144.06. II. “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.” 



(2) Response to Argument
Claim Rejections - 35 U.S.C. 103
Sood et al. in view of Wilkes et al.
(I)	At pages 5-7 of the Appeal Brief, Appellant argues that “The Examiner errs by characterizing dye or external fluorescence as “autofluorescence” in a manner that is inconsistent with Appellant’s specification,” “the Examiner applies an unreasonably broad interpretation of the term “autofluorescence” that is inconsistent with Appellant’s specification” and “the Examiner improperly relies on residual dye fluorescence (fluorescence not arising from the tissue itself) as allegedly being autofluorescence”:

    PNG
    media_image15.png
    380
    1073
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    233
    1073
    media_image16.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, there is no definition for the term “autofluorescence” in the instant disclosure, and Appellant’s allegation “that the term “autofluorescence” recited by the claims and described in the specification is inherent to the tissue, endogenous to the tissue, or as opposed to fluorescence arising from extraneous components or additives or sources other than the tissue being analyzed)” is not supported by the instant disclosure and is not commensurate in scope with the instant claims, which are drawn to methods for reduction of autofluorescence in biological samples.  See, for example, paragraph [0029] at page 5 of the specification filed 10/20/2016, broadly defining the term “biological sample” and stating, inter alia, that “A typical example of a sample is a section of a formaldehyde fixed paraffin embedded (FFPE) tissue sample.”:

    PNG
    media_image17.png
    684
    1083
    media_image17.png
    Greyscale

Emphasis added.


As evidenced by Karpishin, “Reducing Tissue Autofluorescence,” Gen. Eng. Biotech. News, March 1, 2018, vol. 38, No. 5, pp. 1-7 (PTO-892 mailed 01/30/2020), one of skill in the art would have known that the use of aldehyde fixation (formaldehyde or glutaraldehyde = “extraneous components or additives or sources other than the tissue 
Autofluorescence also results from the use of aldehyde fixation (formaldehyde or glutaraldehyde). Many formalin-fixed paraffin-embedded (FFPE) tissue samples, specifically FFPE kidney and spleen, are unsuitable in immunofluorescent assays due to high background fluorescence. Fluorescence due to formalin fixation leads to broad emission over a wide spectral range including blue, green, and red emission.”  Emphasis added.


See also Kumar et al., “Rapid and simple method of photobleaching to reduce background autofluorescence in lung tissue sections,” Indian J. Biochem. Biophys., February 2015, vol. 52, No 1, pp. 107-110 (PTO-892 mailed 10/19/2018): 
“Autofluorescence exhibited by tissues often interferes with immunofluorescence. Using imaging and spectral analysis, we observed remarkable reduction of autofluorescence of formalin fixed paraffin embedded tissues irradiated with light prior to incubation with immunofluorescent dyes. The technique of photobleaching offers significant improvement in the quality and specificity of immunofluorescence. This has the potential for better techniques for disease diagnosis.”  Abstract; Emphasis added.


Second, cited by Appellant paragraph [0031] refers to “endogenous autofluorescence” in the context of repeated staining with different fluorescent markers, which repeated staining is notably not a limitation of the instant claims: 

    PNG
    media_image18.png
    625
    1081
    media_image18.png
    Greyscale

Emphasis added.

Third, according to MPEP § 2111.01, to act as their own lexicographer, Appellant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess:
“An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).  Emphasis added.


Appellant is reminded that under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  Here, as evidenced by Karpishin, “Reducing Tissue Autofluorescence,” Gen. Eng. Biotech. News, March 1, 2018, vol. 38, No. 5, pp. 1-7 (PTO-892 mailed 01/30/2020), one of skill in the art would have understood that the term “autofluorescence” describes the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay:
“Autofluorescence is a general term describing the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay. Tissue components such as red blood cells (RBCs) and collagen are strongly fluorescent, making it difficult to discern relevant signal from background noise. In addition, formalin fixation, which is commonly used to immobilize antigens while retaining cellular structure, introduces a significant amount of fluorescence as well.

Background autofluorescence makes the interpretation of assay results particularly troublesome with green- and red-channel fluorophores. Although long-wavelength (far-red) fluorophores were developed in part to address this problem, background autofluorescence can still occur in the 600–700 nm range in some cases.

Tissue autofluorescence is often due to components native to tissue. These include flavins, porphyrins, chlorophyll (in plants), collagen, elastin, RBCs, and lipofuscin. These components are generally fluorescent in the green and yellow portions of the visible spectrum. The most commonly used fluorophores in immunofluorescence assays are the green channel fluorophores fluorescein and Alexa Fluor 488 (Thermo Fisher Scientific), and natural tissue components can therefore significantly affect the signal-to-noise ratio when these fluorophores are used.

Autofluorescence also results from the use of aldehyde fixation (formaldehyde or glutaraldehyde). Many   Emphasis added.


Therefore, given a broadest reasonable claim interpretation consistent with the specification as filed, the Examiner properly construes the term “autofluorescence” in the context of the instant claims as the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay, which includes residual eosin fluorescence, taught by Sood et al. 
(II)	At pages 8-9 of the Appeal Brief, Appellant argues that “Sood and Wilkes do not expressly, implicitly, or inherently disclose, teach, or suggest reducing autofluorescence using a narrow wavelength in the presence of a triplet sensitizer and with a reasonable expectation of success”:

    PNG
    media_image19.png
    381
    1074
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    381
    1062
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    79
    1020
    media_image21.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, for the reasons set forth above, given a broadest reasonable claim interpretation consistent with the specification as filed, the Examiner properly construes the term “autofluorescence” in the context of the instant claims as the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay, which includes residual eosin fluorescence, taught by Sood et al. and fluorescence from contaminating non-bacterial particulates, taught by Wilkes et al.  
Second, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used riboflavin, as a photo-sensitizing agent, taught by Wilkes et al., instead of a photo-bleaching agent, such as a borate salt, taught by Sood et al., for reducing the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay.  See MPEP 2144.06. II. “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  
Third, Appellant’s reliance on the case law is misplaced, because a phenomenon of photo-bleaching using a photo-sensitizing agent and irradiation with the wavelength interval having a width of up to 80 nm is a known scientific principle.  See, for example, the cited above paragraph [0086], in which Wilkes et al. teach the use of "a wavelength interval" of 570 nm to 590 nm, which interval corresponds to an absorption maximum of a triplet sensitizer, phloxine B.  Notably, the court in Par Pharmaceutical, Inc. v. TWI 
(III)	At page 9 of the Appeal Brief, Appellant argues that “Sood and Wilkes are not analogous art to the claimed subject matter”:

    PNG
    media_image22.png
    230
    1002
    media_image22.png
    Greyscale



The Examiner respectfully disagrees because both Sood et al. and Wilkes et al. are dealing with the same phenomenon of the background fluorescence unrelated to the specific signal generated during an immunofluorescent assay and its reduction by the way of photo-bleaching using a photo-sensitizing agent and irradiation with the wavelength interval having a width of up to 80 nm. 
(IV)	At pages 9-10 of the Appeal Brief, Appellant argues that:

    PNG
    media_image23.png
    134
    1049
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    186
    839
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    62
    830
    media_image25.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.
First, as indicated above, in paragraph [0080], Wilkes et al. teach the properties of irradiation, such as light intensity, wavelength interval and duration, which used in combination with a photo-sensitizing agent:

    PNG
    media_image11.png
    400
    563
    media_image11.png
    Greyscale



In paragraph [0086], Wilkes et al. teach the use of "a wavelength interval" of 570 nm to 590 nm, which interval corresponds to an absorption maximum of a triplet sensitizer, phloxine B:

    PNG
    media_image12.png
    281
    552
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    74
    550
    media_image13.png
    Greyscale
 


Second, in paragraph [0084], Wilkes et al. teach the use of riboflavin as a photosensitizer.  Based on Wilkes et al. teachings, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have optimized a light intensity and wavelength for the use of riboflavin as a photosensitizer.
Third, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the light intensity and wavelength interval of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Appellant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).  
Fourth, Appellant misconstrues the Office Action by alleging conflation of “properties of a material or composition with the properties of a light source or irradiation.” The Office Action clearly states that a light intensity and wavelength recited in the instant Claims 5, 15, 16, 24 and 35 are presumed to be implied and/or inherent characteristics to the use of riboflavin as a photosensitizer, taught by Wilkes et al., because otherwise these claims would be deemed withdrawn from consideration as not reading on the elected species (f) riboflavin as a triplet sensitizer.  


Davis et al. in view of Wilkes et al., and Sood et al.
(V)	At page 11 of the Appeal Brief, Appellant argues:

    PNG
    media_image26.png
    577
    1086
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    130
    1047
    media_image27.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.
First, in response to Appellant's argument that Sood et al. and Wilkes et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Here, Appellant’s interpretation of the term “autofluorescence” in the context of the instant claims as a different phenomenon from residual fluorescence exhibited by or other additives is not supported by the instant disclosure.  See, for example, paragraph [0029] at page 5 of the specification filed 10/20/2016, stating that “A typical example of a sample is a section of a formaldehyde fixed paraffin embedded (FFPE) tissue sample, which is commonly used for pathology imaging and analysis.”  Emphasis added.  See also paragraph [0031] reproduced above (“endogenous autofluorescence” in the context of repeated staining with different fluorescent markers).  Therefore, contrary to Appellant’s allegation, one of skill in the art would have understood that both Sood et al. and Wilkes et al. are dealing with the same phenomenon “autofluorescence” as used in the context of the instant claims in view of the instant disclosure.  Specifically, both Sood et al. and Wilkes et al. are dealing with the same phenomenon of the background fluorescence unrelated to the specific signal generated during an immunofluorescent assay and its reduction by the way of photo-bleaching using a photo-sensitizing agent and irradiation with the wavelength interval having a width of up to 80 nm. 
Second, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “decreasing the autofluorescence would not interfere with target probe fluorescence”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the claims are broadly drawn to methods for reduction of autofluorescence in biological samples without any limiting steps related to detecting of target probe fluorescence argued by Appellant.
prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used riboflavin, taught by Wilkes et al., as substituting equivalent of dyes and/or quenchers in the method, taught by combination of Davis et al. and Sood et al., for reducing the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay.  

Double Patenting
(VI)	At page 12 of the Appeal Brief, Appellant argues:

    PNG
    media_image28.png
    333
    1081
    media_image28.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, as indicated above, given a broadest reasonable claim interpretation consistent with the specification as filed, the Examiner properly construes the term “autofluorescence” in the context of the instant claims as the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay, which includes residual eosin fluorescence, taught by Sood et al. 
Second, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used riboflavin, as a photo-sensitizing agent, taught by Wilkes et al., instead Sood et al. for reducing the background fluorescence in tissue sections unrelated to the specific signal generated during an immunofluorescent assay.  See MPEP 2144.06. II. “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
Conferees:
/BAO THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.